I think the purpose of the new Initiative and Referendum Amendment adopted at the general election in 1918 not only terminated the practice, into which the General Assembly had fallen, of placing the emergency clauses indiscriminately on much of the legislation, but also had the effect of changing the rule announced in the case of Hanson v. Hodges, 109 Ark. 479,160 S.W. 392, so as to make the sufficiency of the facts stated in an emergency clause a judicial and not a legislative question. Dissenting opinion of Chief Justice HART in Cumnock v. Little Rock, 168 Ark. 777,271 S.W. 476; Payne v. Graham, 118 Me. 251, 107 A. 709,7 A.L.R. 516. The language in the amendment is very plan and emphatic, and it was never intended by the people, in voting for the amendment, that facts might be stated in an emergency clause which are insufficient to support the declared emergency. The language in the amendment is as follows: "It shall be necessary, however, to state the fact which constitutes such emergency." To place any other construction upon this language that I have placed upon it will not remedy the evil which the people intended to correct. The people intended to say by the amendment that, unless an emergency for the immediate operation of a law really existed, they did not intend to be deprived of referring the law to themselves for approval or disapproval before same is put in force or effect. I think the facts set forth in this emergency clause to support the emergency are insufficient.
For the reasons stated I take this opportunity of registering my dissent from the majority opinion in this case. *Page 842